UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2201


STARSHA SEWELL,

                  Plaintiff - Appellant,

          v.

JOHN HOWARD, SR.,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02736-JFM)


Submitted:   January 22, 2013               Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Starsha       Sewell       appeals    the     district     court’s     order

remanding    for    lack    of    jurisdiction       and    improper     removal.      A

district court’s remand order is generally not reviewable on

appeal or otherwise.         See 28 U.S.C. § 1447(d) (2006).                   While an

exception applies for civil rights cases removed pursuant to 28

U.S.C. §     1443   (2006),       it    requires    the     removal    petitioner     to

allege: (1) the denial of a right arising under federal law

providing for specific civil rights stated in terms of racial

equality,    and    (2)    that    she    is     denied    or   cannot   enforce      the

specific federal rights in the state courts.                     Johnson v. Miss.,

421 U.S. 213, 219 (1975).                Because Sewell relies on 28 U.S.C.

§ 1983 (2006), a provision of general applicability, she cannot

satisfy the first prong of Johnson.                 See Ga. v. Rachel, 384 U.S.
780, 792 (1966).           We therefore lack authority to review the

district    court’s       remand   order.          We     therefore    deny     Sewell’s

motion for default judgment and dismiss the appeal.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the    materials        before     this    court   and

argument would not aid the decisional process.



                                                                               DISMISSED




                                            2